DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drive device" in lines 6 and 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the dentition" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the drive device" in lines 5-6 and 7 .  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the dentition" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “trough-like”.  This limitations renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Objections
Claim  is objected to because of the following informalities:  line 2 states "die mouth insert" however it should read "the mouth inserts".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (WO 0247512) in view of Headstrom (CN 102481183).
Koh teaches a carrier structure for a teeth cleaning device comprising a mouth insert for the user’s upper jaw (50) and a mouth insert for a user’s lower jaw (60).  There is a coupling section having two arms (70, 72) and a connecting section (70) for a drive device (figure 6) wherein the mouth inserts are each connected to an arm of the coupling section.  The connecting section for the drive device is adapted so that it can be connected to a drive device via a fastener (74, 75).
With regards to claim 4, the mouth inserts have a trough cross section formed by a bottom that resembles the shape of the occlusal surface of a set of human teeth, an outer wall and an inner wall (figure 4).
With regards to claim 1, 5 and 6, Koh teaches all the essential elements of the claimed invention however fail to teach that the inserts comprise a first insert section and a second insert section that are connected via a pivot spring.  Headstrom teaches mouth inserts that are formed from insert sections (18, 20, 22) that are connected via spring sections (24).  The springs are less rigid than the plane of the dentition extending parallel to and between the mouth inserts to facilitate a deformation of the inserts in the plane of dentition (claim 1). The outer walls each have a recess (gap between 18, 20 and 22) in the region of the pivot spring sections which are bridged by a vibration coupling mechanism (24) (claim 5).  The vibration coupling mechanism (24) comprises a first section and a second coupling section arranged on opposite sides of the recess in the outer wall and extend toward each other and touch each other (figure 1) (claim 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koh so that the mouth inserts comprise sections connected via a spring as taught by Headstrom to allow for the mouth inserts to be flexible to fit the user’s teeth. 

Allowable Subject Matter
Claim 1-2, 8-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 and 7 include the limitation that the arms of the coupling section that are connected to the mouth inserts each include at least one spring section.
The closest prior art of Koh fails to teach spring sections on the arms of the coupling section.  It would not have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723